Order unanimously affirmed, without costs. Memorandum: Defendant wife appeals from an order at Special Term which awarded temporary custody of the two children of the marriage to the plaintiff. Under the circumstances presented here, we hold that the course defendant should properly have followed, as we have repeatedly held in appeals from awards of temporary maintenance in matrimonial cases, was to press for immediate trial of the issue by way of a motion for a preference (see Cloutier v Cloutier, 94 AD2d 974; Sterlace v Sterlace, 63 AD2d 450, 453-454; Vesper v Vesper, 46 AD2d 729). (Appeal from order of Supreme Court, Niagara County, Hannigan, J. — temporary custody.) Present — Hancock, Jr., J. P., Callahan, Boomer, Green and Schnepp, JJ.